Citation Nr: 1411568	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1980 to March 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In February 2012, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Service treatment records (STRs) show the Veteran was seen for bilateral knee pain in service.  He claims that such pain has persisted (and worsened) since service separation, and reflects his postservice diagnosis of bilateral knee arthritis. 

The Veteran has testified that he received treatment for his knees at the Coatesville VA medical center (VAMC).  A review of the record found some limited records (from June to December 2006) of his reported VA treatment.  As further VA treatment records may contain pertinent information, and are constructively of record, they must be sought. 

A review of the record also found aftercare instructions from Temple University Hospital (following treatment for knee and hip pain) that referred the Veteran to Dr. D. Parks.  Records of treatment by Dr. Parks are not associated with the record.  The Board notes the RO has sought the records, but that that Dr. Parks did not respond.  While this remand requests another attempt by VA to secure the records, the Veteran is advised that ultimately it is his responsibility to ensure that such records are received.
The case is REMANDED for the following:

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his knees since his separation from service, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received (to specifically include complete clinical records of Dr. D. Parks).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment identified, to specifically include copies of all records of VA evaluations and treatment from the Coatesville VAMC.  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for records, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. If additional records are received, the RO should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his left and right knee disabilities.  The Veteran's claims file must be reviewed by examiner in conjunction with the examination.  Any diagnostic studies indicated must be completed.  Based on a review of the record and examination of the Veteran the examiner must provide opinions that respond to the following:

a. Please identify (by diagnosis) each left and right knee disability found; 

b. Please identify the most likely etiology for each left and right knee disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability), that such disability is related to the Veteran's service/complaints noted therein?

The examiner must explain the rationale for all opinions, with citation to supporting factual data and/or medical literature as deemed appropriate.

3. The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

